                          Case 2:19-cr-00339-NIQA Document 31 Filed 09/02/20 Page 1 of 8
 AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet I



                                           UNITED STATES DISTRICT COURT
                                                        Eastern District of Pennsylvania
                                                                           )
               UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                    V.                                     )
                          JUSTIN O'BRIEN
                                                                           )
                                                                           )       Case Number: DPAE2:19CR000339-001
                                                                           )       USM Number: 67645-066
                                                                           )
                                                                           )        Rossman D. Thompson, Esquire
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)             ONE
                                     ------------------------------------
• pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended
18:2113(d)                         Armed bank robbery                                                       3/31/2019                       1




       The defendant is sentenced as provided in pages 2 through          _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          9/2/2020
                                                                         Date of Imposition of Judgment




                                                                       ~
                                                                            Nitza I. Quinones Alejandro, J ., USDC, Eastern District of PA
                                                                         Name and Title of Judge




                                                                         Date
                        Case 2:19-cr-00339-NIQA Document 31 Filed 09/02/20 Page 2 of 8
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2 - Imprisonment
                                                                                                      Judgment - Page      2   of   8
 DEFENDANT: JUSTIN O'BRIEN
 CASE NUMBER: DPAE2:19CR000339-001

                                                            IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
 130 MONTHS with credit for time served .




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The defendant participate in the Bureau of Prisons Inmate Financial Responsibility Program.
        The defendant participate in drug treatment and abide by the rules of any such program.
        The defendant participate in a vocational training program.
        The defendant participate in educational training.

     Ill   The defendant is remanded to the custody of the United States Marshal.

     0 The defendant shall surrender to the United States Marshal for this district:
           0   at   ----------
                                                 0   a.m.     0   p.m.        on

           0   as notified by the United States Marshal.

     0     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           0   before 2 p.m. on

           0   as notified by the United States Marshal.

           O as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




           Defendant delivered on                                                      to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED STATES MARSHAL


                                                                         By
                                                                                             DEPUTY UNITED STATES MARSHAL
                         Case 2:19-cr-00339-NIQA Document 31 Filed 09/02/20 Page 3 of 8
 AO 2458 (Rev. 09/ 19) Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                         Judgment-Page     3     of        8
 DEFENDANT: JUSTIN O'BRIEN
 CASE NUMBER: DPAE2:19CR000339-001
                                                        SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:

     THREE (3) YEARS.

     While on supervised release, the defendant shall not commit another federal, state, or local crime, shall be prohibited from
     possessing a firearm or other dangerous device, shall not possess an illegal controlled substance, shall submit to the
     collection of a DNA sample at the direction of the United States Probation Office, and shall comply with the other standard
     conditions that have been adopted by this Court. The defendant must submit to one drug test within 15 days of
     commencement of supervised release and at least two tests thereafter as determined by the probation office.


     In addition, the defendant shall comply with the following special conditions:

     - The defendant shall refrain from the illegal possession, and/or use of drugs and shall submit to urinalysis or other forms of
     testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
     rules of any such program until satisfactorily discharged .

     - The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
     tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
     investigation of his financial dealings and shall provide truthful monthly statements of his income.

 - The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant is in compliance with a payment schedule for the restitution obligation. The
 defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the restitution obligation or
 otherwise has the express approval of the Court.




                                                      MANDATORY CONDITIONS
l.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                D The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
4.       D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                         Case 2:19-cr-00339-NIQA Document 31 Filed 09/02/20 Page 4 of 8
 AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                         Sheet 3A - Supervised Release
                                                                                                 Judgment-Page   ___4__         of _ _ _   8~ - -
 DEFENDANT: JUSTIN O'BRIEN
 CASE NUMBER: DPAE2:19CR000339-001

                                         STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
 because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
 officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

 I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
        release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
        frame.
2.      After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
        when you must report to the probation officer, and you must report to the probation officer as instructed.          ·
3.      You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.      You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware ofa change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ __
                        Case 2:19-cr-00339-NIQA Document 31 Filed 09/02/20 Page 5 of 8
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 38 - Supervised Release
                                                                                             Judgment- Page   - -5 -   of    8
DEFENDANT: JUSTIN O'BRIEN
CASE NUMBER: DPAE2:19CR000339-001

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 It is further ordered that the defendant shall make restitution in the total amount of $7,244. The Court will waive the interest
 requirement in this case, Payments should be made payable to Clerk, U.S. District Court, for proportionate distribution to
 the following victims in the following amounts:

 Tompkins VIST Bank                    $2,480.00
 8000 Verree Road
 Philadelphia, PA 19111


 Firstrust Bank                        $2,235.00
 9309 Krewstown Road
 Philadelphia, PA 1911 5



M&T Bank                                 $451.00
Restitution Processing
1 M&T Plaza - 2nd Floor
Buffalo, NY 14203

PNC Bank                      $2,078 .00
Restitution Department - K 1-K201-06-1
101 South 5th Street
Louisville, KY 40202

The defendant shall notify the United States Attorney for this district within 30 days of any change of mailing address or
residence that occurs while any portion of the restitution remains unpaid .

The Court finds that the defendant does not have the ability to pay a fine . The Court will waive the fine in this case.

It is further ordered that the defendant shall pay to the United States a total special assessment of $100.

The restitution an d special assessment are due immediately. It is recommended that the defendant participate in the
Bureau of Prisons In mate Financial Responsibility Program and provide a minimum payment of $25 per quarter towards
the amounts due. In the event the entire amounts due are not paid prior to the commencement of supervision, the
defendant shall satisfy the amount due in monthly installments of not less than $50, to commence 30 days after release
from confinement.
AO 2458 (Rev. 09/ 19)     Casein 2:19-cr-00339-NIQA
                        Judgment   a Criminal Case                 Document 31 Filed 09/02/20 Page 6 of 8
                        Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment -   Page __6
                                                                                                                                "'-------   of    8
 DEFENDANT: JUSTIN O'BRIEN
 CASE NUMBER: DPAE2:19CR000339-001
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment             Restitution               Fine                        AV AA Assessment*              JVTA Assessment**
TOTALS              $   100.00             $    7,244.00             $                           $                              $



D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priori!)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                Total Loss***                       Restitution Ordered           Priority or Percentage
  Payments should be made payable to

  Clerk, U.S. District Court, for proportionate

 distribution to the following victims in the

 following amounts:

 Tompkins VIST Bank              $2,480 .00                                      $2,480.00                   $2,480 .00

 8000 Verree Road

 Philadelphia, PA 19111




TOTALS                               $ - - - - - -7,244.00                                     7,244.00
                                                                                 $ _ _ _ _ _ ___c_ _ __
                                                  ----


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      !ill   the interest requirement is waived for the      D    fine    liZI    restitution.

      D the interest requirement for the          D fine         D restitution is modified as follows:

* Amy, Vicky, ~d Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, l JOA, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
 AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                         Case 2:19-cr-00339-NIQA                 Document 31 Filed 09/02/20 Page 7 of 8
                         Sheet 5B- Criminal Monetary Penalties
                                                                                                     Judgment-Page   -~7-     of        8
 DEFENDANT: JUSTIN O'BRIEN
 CASE NUMBER: DPAE2:19CR000339-001

                                             ADDITIONAL RESTITUTION PAYEES

                                                                                                                            Priority or
 Name of Payee                                                         Total Loss*          Restitution Ordered             Percentaee
  Firstrust Bank          $2,235.00                                           $2,235.00                 $2,235 .00

  9309 Krewstown Road

  Philadelphia, PA 1911 5




  M&T Bank                $ 451.00                                              $451.00                   $451 .00

  Restitution Processing

  1 M&T Plaza - 2nd Floor

  Buffalo, NY 14203



  PNC Bank               $2 ,078 .00                                          $2,078.00                 $2,078 .00

  Restitution Department - K1-K201-06-1

  101 South 5th Street

  Louisville, KY 40202




      * Findings for the total amount of losses are reguired under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on
or after September I 3, 1994, but before April 23, I 996.
AO 2458 (Rev. 09/ 19)   Judgment in a Criminal Case
                          Case 2:19-cr-00339-NIQA
                        Sheet 6 - Schedule of Payments
                                                                Document 31 Filed 09/02/20 Page 8 of 8
                                                                                                            Judgment - Page     8     of       8
 DEFENDANT: JUSTIN O'BRIEN
 CASE NUMBER: DPAE2:19CR000339-001

                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D Lump sum payment of$                                 due immediately, balance due

            D      not later than                                  , or
            D      in accordance with D C,        D D,        D E, or        D F below; or
B     D Payment to begin immediately (may be combined with                • c,         D D, or     D F below); or

C     D Payment in equal          ____                (e.g., weekly, monthly, quarterly) installments of $ ._ _ _ over a period of
                           (e.g. , months or years), to commence         _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal           _ _ _ _ _ (e .g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     liZl Special instructions regarding the payment of criminal monetary penalties:
             The restitution and special assessment are due immediately. It is recommended that the defendant participate in
             the Bureau of Prisons Inmate Financial Responsibility Program and provide a minimum payment of $25 per
             quarter towards the amounts due. In the event the entire amounts due are not paid prior to the commencement of
             supervision, the defendant shall satisfy the amount due in monthly installments of not less than $50, to commence
             30 days after release from confinement.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penafiies, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                  Joint and Several               Corresponding Payee,
      (including defendant number)                       Total Amount                        Amount                         if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
      NO ORDER OF FORFEITURE.


PaYQ1ents shall be aJ?plied in the following order: (1) assessment, (2) restitution princ!J?al, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, ('J) penalties, and (10) costs, mcluding cost of
prosecut10n and court costs.
